DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendment filed January 31, 2022 has been entered. Claims 1-8, 11-14, and 21-27 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed October 29, 2021.

Terminal Disclaimer
The terminal disclaimer filed on January 31, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Numbers 16/834210, 16/834202, 16/836125, and 16/857264 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
Claim 27 is objected to because of the following informalities: 
In claim 27, line 4, “electrode layer” should read “electrode layer.”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 23-24 and 26-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Patent Document 109411234 (CN 109411234 and hereinafter CN109411234).
In regards to claim 23, CN109411234 discloses a multilayer electronic component comprising: a body (110 - FIG. 2; [0053], line 333 of translation) including dielectric layers (layers between electrodes 112 in FIG. 2; see also [0053], line 333, noting the body is dielectric), and first internal electrodes (leftward electrodes 112 in FIG. 2) and second internal electrodes (rightward electrodes 112 in FIG. 2) alternately laminated with respective dielectric layers interposed therebetween (seen in FIG. 2), and having first and second surfaces opposing each other in a lamination direction (upward in FIG. 2) (seen in FIG. 2), third and fourth surfaces connected to the first and second surfaces and opposing each other in a length direction (rightward in FIG. 2) of 
a first external electrode (120 in FIG. 1; [0053], line 334) including a first electrode layer (leftward 122 in FIG. 2; [0058], line 364) connected to the first internal electrodes (seen in FIG. 2) and a first conductive resin layer (leftward 124 in FIG. 2; [0058], line 365; see also [0059], lines 372-374, noting that layer 124 is a conductive resin layer) disposed on the first electrode layer (seen in FIG. 2), and having a first connection portion (portion of leftward electrode 120 that is leftward from body 110) disposed on the third surface of the body (seen in FIG. 2) and a first band portion (portion of leftward electrode 120 that is upward and downward from body 110) extending from the first connection portion to a portion of each of the first, second, fifth, and sixth surfaces (seen in FIG. 2);
a second external electrode (120 in FIG. 1; [0053], line 334) including a second electrode layer (rightward 122 in FIG. 2; [0058], line 364) connected to the second internal electrodes (seen in FIG. 2) and a second conductive resin layer (rightward 124 in FIG. 2; [0058], line 365; see also [0059], lines 372-374, noting that layer 124 is a conductive resin layer) disposed on the second electrode layer (seen in FIG. 2), and having a second connection portion (portion of rightward electrode 120 that is rightward from body 110) disposed on the fourth surface of the body (seen in FIG. 2) and a second band portion (portion of rightward electrode 120 that is upward and downward from body 110) extending from the second connection portion to a portion of each of the first, second, fifth, and sixth surfaces (seen in FIG. 2); and

wherein the non-conductive resin layer does not cover the first and second internal electrodes in the length direction (seen in FIG. 2).

In regards to claim 24, CN109411234 further discloses wherein the first and second conductive resin layers include a conductive metal and a base resin (described in [0059], lines 372-374).

In regards to claim 26, CN109411234 further discloses wherein when a portion of the first external electrode between the first connection portion and the first band portion is defined as a first corner portion (leftward corner portions indicated by leftward arrows as seen in present Office Action Figure 1 (POAF1) below), and a portion of the second external electrode between the second connection portion and the second band portion is defined as a second corner portion (rightward corner portions indicated by 

    PNG
    media_image1.png
    594
    479
    media_image1.png
    Greyscale

Figure 1: Annotated FIG. 2 of CN109411234 with examiner’s labels

In regards to claim 27, CN109411234 further discloses wherein a distance of the first conductive resin layer from the third surface of the body to an end of the first conductive resin layer is greater than a distance of the first electrode layer from the third surface of the body to an end of the first electrode layer (seen in FIG. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over CN109411234 in view of Fujii et al. (US 2010/0039748 and hereinafter Fujii ‘748).
In regards to claim 25, CN109411234 further discloses wherein the non-conductive resin layer includes a base resin (described in [0080], lines 503-506). CN109411234 fails to disclose wherein the non-conductive resin layer includes one or more of silica, alumina, glass, or zirconium dioxide (ZrO2).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of CN109411234 such that the non-conductive resin layer includes one or more of silica, alumina, glass, or zirconium dioxide (ZrO2), in order to increase thermal conductivity of the non-conductive resin layer ([0034]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 23-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 1-8, 11-14, and 21-22 are allowed. The following is an examiner’s statement of reasons for allowance:

In regards to claims 1-8 and 11-14, specifically, the prior art fails to teach or make obvious alone or in combination, the limitation of wherein a plurality of adhesive portion segments are further disposed spaced apart from each other on the first connection portion of the first electrode layer and spaced apart from each other on the 

In regards to claims 21-22, specifically, the prior art fails to teach or make obvious alone or in combination, the limitation of wherein a plurality of adhesive portion segments are further disposed spaced apart from each other on the first connection portion of the first electrode layer and spaced apart from each other on the second connection portion of the second electrode layer, and each of the adhesive portion segments includes the same material as the non-conductive resin layer

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M DUBUISSON whose telephone number is (571)272-8732. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DANIEL M DUBUISSON/Examiner, Art Unit 2848    

/David M Sinclair/Primary Examiner, Art Unit 2848